DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 7: Ineligible.
The claim recites a series of acts for transacting intellectual property rights. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of providing an interface to a communication medium by way of a network and a database located remotely from prospective holder display devices for capturing and disseminating information related to the scope and validity of said 5intellectual property rights; providing a broadcasting interface connected to said medium for original holders of said intellectual property rights to create a market for said rights; providing a multiplicity of receiver interfaces connected to said blockchain 10medium for said prospective holders of said intellectual property rights to evaluate said rights for the purpose of deciding whether said prospective holders will acquire an interest in said intellectual property rights by creating a final decision; conducting an intelligent evaluation technique provided by an intellectual property asset class manager for assisting said prospective holders of said 15intellectual property rights as to whether said prospective holders will acquire said intellectual property rights from said original holders of said intellectual property rights by way of said final decision based on said scope and said validity of said intellectual property rights; and conducting an evaluation process wherein an improved return on 20investment may be deployed across of intellectual property creation entities by eliminating redundant administrative costs associated with said intellectual property, and wherein said intellectual property is prioritized so that funding said 34368-147 administrative costs in connection with said intellectual property is prioritized and focused for maximum overall valuation yield by connection and redirection of various market value data files accessed by way of said network.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the interfaces (processors), and the use of blockchain technology in a network environment. That is, other than reciting these generic devices and blockchain technology, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations fall under the “certain method of organizing human activity” grouping (Step 2A1-Yes).

*The limitations in italics above are considered under Steps 2A2 and 2B below*

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The additional limitations in the claim relate to implementing the process via blockchain technology using interfaces (processors) and a database. The interfaces (processors) in the steps is recited at a high level of generality, i.e., as a generic processor performing generic computer functions. Further, the database performs only its basic function of storing information, which is common to all databases. These generic components are no more than mere instructions to apply the exception using generic computer components.  The limitations of interfacing with a blockchain communication medium by way of a network and a database located remotely from prospective holder display devices, as well as other interfaces connected to the blockchain medium, are simply field of use that is an attempt to limit the abstract idea to a particular technological environment and/or extra-solution activities. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of limitations of interfacing with a blockchain communication medium by way of a network and a database located remotely from prospective holder display devices, as well as other interfaces connected to the blockchain medium, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the blockchain-enabled registry (GPR) is anything other than a conventional blockchain technology that may be used for various transactions using smart contracts (Applicant Specification, pg. 21, lines 15-22), and Gray (USPAP 20170353309) at 0006 as well as Tornielli (USPAP 20170054778) at 0048 indicate that smart contracts are well-understood, routine and conventional in the art (as they are here) (see additional NPL references “U” & “V” in PTO-892). These additional elements are not a technological solution to a technological problem, or a solution to a problem introduced by the technology itself. Accordingly, a conclusion that the steps of interfacing with a blockchain communication medium and other interfaces connected to the blockchain medium are well-understood, routine and conventional activity is supported under Berkheimer option 3.
 Also, the disclosure does not provide any indication that interfaces (processor devices) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 1 recites substantially similar limitations as claim 7, supra. These claims are similarly rejection under the same analysis and rationale as claim 7, supra.


Claims 2 and 8 recite wherein a facility for higher learning may create 5and protect intellectual property and manage said administrative costs associated with said intellectual property in a manner optimized to allocate more resources to said intellectual property that is evaluated to be of a higher value. 
These limitations are also part of the abstract idea identified in claim 7, and the additional elements are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 7, supra.

Claims 3 and 9 recite wherein a user is able to manage research 10budgets based on historical intellectual property valuation.
These limitations are also part of the abstract idea identified in claim 7, and the additional elements are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 7, supra.

  
Claims 4 and 10 recite wherein lower value inventions are screened out in earlier steps of an evaluation process.  
These limitations are also part of the abstract idea identified in claim 7, and the additional elements are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 7, supra.

15 Claims 5 and 11 recite wherein a secured capture of research and automated research tracking is enabled to rank intellectual property development and manage budgets for ongoing research.  
These limitations are also part of the abstract idea identified in claim 7, and the additional elements are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 7, supra.


Claims 6 and 12 recite wherein said system connects a status of 20ongoing research and a status of ongoing intellectual property protection with a secure library of assets and contracts in order to ensure that no opportunity is missed for monetization of intellectual property.
These limitations are also part of the abstract idea identified in claim 7, and the additional elements are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 7, supra.

Claim 13: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that implements acts for transacting intellectual property rights. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites a broadcasting interface connected to said medium by way of a network and a database located remotely from prospective holder display devices for original holders of said intellectual property rights to create a market for said rights; 5a multiplicity of receiver interfaces connected to said medium for said prospective holders of said intellectual property rights to evaluate said rights for the purpose of deciding whether said prospective holders will acquire an interest in said intellectual property rights by creating a final decision; an intelligent evaluation technique provided by an intellectual property 10asset class manager for assisting said prospective holders of said intellectual property rights as to whether said prospective holders will acquire said intellectual property rights from said original holders of said intellectual property rights by way of said final decision based on said scope and said validity of said intellectual property rights; and 15an evaluation process wherein an improved return on investment may be deployed across of intellectual property creation entities by eliminating redundant administrative costs associated with said intellectual property, and wherein said intellectual property is prioritized so that funding said administrative costs in connection with said intellectual property is prioritized and focused for maximum 20overall valuation yield, and wherein a facility for higher learning may create and protect intellectual property and manage said administrative costs associated with said intellectual property in a manner optimized to allocate more resources 36368-147 to said intellectual property that is evaluated to be of a higher value and a user interface is provided to a user of said system in order for said user to manage research budgets based on historical intellectual property valuation and to enable lower value inventions to screened out in earlier steps of an evaluation process yield by connection and redirection of various market value data files accessed by way of said network. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the interfaces (processors), and the use of blockchain technology. That is, other than reciting these generic devices and blockchain technology, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations fall under the “certain method of organizing human activity” grouping (Step 2A1-Yes).

*The limitations in italics above are considered under Steps 2A2 and 2B below*


Next, the claim is analyzed to determine if it is integrated into a practical application. 
The additional limitations in the claim relate to implementing the process via blockchain technology using interfaces (processors) and a database. The interfaces (processors) in the steps is recited at a high level of generality, i.e., as a generic processor performing generic computer functions. Further, the database performs only its basic function of storing information, which is common to all databases.  These generic components are no more than mere instructions to apply the exception using generic computer components.  The limitations of interfacing with a blockchain communication medium by way of a network and a database located remotely from prospective holder display devices, as well as other interfaces connected to the blockchain medium, are simply field of use that is an attempt to limit the abstract idea to a particular technological environment and/or extra-solution activities. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of limitations of interfacing with a blockchain communication medium by way of a network and a database located remotely from prospective holder display devices, as well as other interfaces connected to the blockchain medium, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the blockchain-enabled registry (GPR) is anything other than a conventional blockchain technology that may be used for various transactions using smart contracts (Applicant Specification, pg. 21, lines 15-22), and Gray (USPAP 20170353309) at 0006 as well as Tornielli (USPAP 20170054778) at 0048 indicate that smart contracts are well-understood, routine and conventional in the art (as they are here) (see additional NPL references “U” & “V” in PTO-892). These additional elements are not a technological solution to a technological problem, or a solution to a problem introduced by the technology itself. Accordingly, a conclusion that the steps of interfacing with a blockchain communication medium and other interfaces connected to the blockchain medium are well-understood, routine and conventional activity is supported under Berkheimer option 3.
 Also, the disclosure does not provide any indication that interfaces (processor devices) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 14 recites wherein a secured capture of research and automated research tracking is enabled to rank intellectual property development and manage budgets for ongoing research.
These limitations are also part of the abstract idea identified in claim 13, and the additional elements are as addressed in the Steps 2A2 and B in the claim 13 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 13, supra.

  
Claim 15 recites wherein said system connects a status of ongoing research and a status of ongoing intellectual property protection with a secure library of assets and contracts in order to ensure that no opportunity is missed for monetization of intellectual property.  
These limitations are also part of the abstract idea identified in claim 13, and the additional elements are as addressed in the Steps 2A2 and B in the claim 13 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 13, supra.

15 Claim 16 recites wherein said system may be used to focus efforts on preferred market opportunities based on what is advantageous and prioritize funding on preferred the research based on what is advantageous; and increasing partnership volume and success rate through providing connections 20with preferred intellectual property partners earlier in the monetization and contract process.  
These limitations are also part of the abstract idea identified in claim 13, and the additional elements are as addressed in the Steps 2A2 and B in the claim 13 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 13, supra.


Claim 17 recites wherein the transfer of technology from lab to market is enabled across an innovation lifecycle when implemented across all phases of innovation through reducing cost through secure capture of research and automated research tracking by using a focused effort by removing 5duplication and focusing funding on high potential research assessing the market, finding and engaging research by way of a blockchain process.
These limitations are also part of the abstract idea identified in claim 13, and the additional elements are as addressed in the Steps 2A2 and B in the claim 13 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 13, supra.

15 Claims 18 and 19 recite utilizing an artificial intelligence (Al) tool for assessing the quality, validity and market value of intellectual property; and wherein a user can automatically identify research using Al to track and prevent research duplication and uses Al technology to generate Al-powered Invention Disclosures.

These limitations are also part of the abstract idea identified in claim 13, and the additional elements of using AI does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The disclosure does not provide any indication that the use of AI is anything other than generic functions that are well understood in the field, and official notice is hereby taken that the use of AI in analytics is old and well known. Accordingly, a conclusion that the steps are well-understood, routine and conventional activity is supported under Berkheimer option 4.  
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


15 Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention does not fall within any of the enumerated groupings of abstract ideas. In particular, Applicant asserts that the limitations “by way of a network and a database located remotely from prospective holder display devices” and “by connection and redirection of various market value data files accessed by way of said network” cannot be examples of the abstract ideas.
	Examiner respectfully disagrees. These limitations are not considerations under the enumerated grouping of abstract ideas (in Step 2A1). Rather, they are considered under the “additional elements” for integration in to a practical application under Step 2A2, and finally under Step 2B as analyzed in the rejection, supra. 

Applicant’s citation of DDR Holdings LLC (DDR) is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR  "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. The Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem in a blockchain environment, and are thus incomparable to the claims at issue in DDR.
	Applicant further argues that the claim limitations integrate the abstract idea into a practical application (citing Claim 1 of USPTO SME Example 40). In particular, Applicant asserts that the claimed invention is directed to a particular improvement in intellectual property transaction valuation and online smart contracting.
Examiner does not dispute this. However, improvement in intellectual property transaction valuation itself is an improvement to an abstract concept, but it is still an abstract concept. Also, the use of smart contract in blockchain medium is well understood routine and conventional as analyzed as above. Using smart contract in intellectual transaction valuation is also a field of use of the abstract idea and an attempt to limit the abstract idea to a particular technological environment.
Applicant further argues that the limitations “by way of a network and a database located remotely from prospective holder display devices” and “by connection and redirection of various market value data files accessed by way of said network” are inextricably tied to computer technology and therefore integrate the abstract idea into a practical application.
Examiner respectfully disagrees. As analyzed in the analysis above, these limitations do not integrate the abstract idea into a practical application. 
Under Step 2B, Applicant asserts that the claimed invention is not routine, conventional or well-understood. 
Examiner did not make assertion in the analysis. The claim invention as a whole does not have any prior art reference(s) that teaches the all the limitations. The analysis only made mention of certain limitations as being routine, conventional or well-understood (See analysis under Step 2B above).
Applicant’s citation of other Court decision is noted but they are not relevant to the instant claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elliot et al. (USPN 7668770) teaches a method of repeatedly securitizing IP assets and facilitating investment therein.
Henning et al. (USPN 8924281) teaches a method for aggregating intellectual property and services in an exchange.
Crosby, M., et al. “Blockchain Technology: Beyond Bitcoin” Applied Innovative Review (AIR); Berkeley, June 2016.
Lorenz, J. et al. “Blockchain in Insurance-Opportunity or Threat?” McKinsey & Company, July 2016.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691